Citation Nr: 1004325	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  95-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, currently rated noncompensable.

2.  Entitlement to an initial compensable rating for 
nonspecific inflammation of the legs, shoulders, stomach, 
eyes, and skin.


REPRESENTATION

Appellant represented by:	Susan Saidel, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to June 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) from July 2006 and April 2008 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  In the July 2006 
decision, the RO denied entitlement to an increased 
compensable rating for a right shoulder disability.  In the 
April 2008 decision, the RO granted service connection for 
nonspecific inflammation of the legs, shoulders, stomach, 
eyes, and skin, and assigned an initial disability rating of 
0 percent, effective November 30, 1990.  

The Veteran testified before the undersigned at a September 
2007 videoconference hearing at the RO with regard to the 
issue of entitlement to an increased rating for a right 
shoulder disability.  A transcript of the hearing has been 
associated with his claims folder.

In December 2007, the Board denied the Veteran's claim for 
an increased rating for a right shoulder disability.  In 
July 2008, a Deputy Vice Chairman of the Board denied the 
Veteran's motion to reconsider the Board's decision.  The 
Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In October 2009, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in an October 2009 Joint Motion filed 
by counsel for the Veteran and the VA Secretary.  Pursuant 
to the Joint Motion, the Court dismissed the appeal as to 
other issues decided by the Board.   

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determines whether the disability is manifested by weakened 
movement, excess fatigability, incoordination, pain, or 
flare ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, incoordination, flareups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).

The Veteran was afforded VA examinations for his right 
shoulder disability in February 2006 and September 2009.  
The ranges of right shoulder motion were reported.  It was 
also noted that the Veteran had pain associated with right 
shoulder motion as well as fatigue with repetitive motion.  
The physician who conducted the September 2009 VA 
examination noted the ranges of right shoulder motion after 
repetitive motion.  However, he did not note the point at 
which pain occurred.

VA regulations provide that where "a diagnosis is not 
supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2009); see 38 C.F.R. § 19.9 (2009).  Where the Board makes 
a decision based on an examination report which does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.'"  Goss v. Brown, 9 
Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 
569 (1993).

As for the Veteran's appeal for a higher initial rating for 
nonspecific inflammation of the legs, shoulders, stomach, 
eyes, and skin, he requested a hearing before the Board at 
the RO (Travel Board hearing) in his February 2009 
substantive appeal (VA Form 9).  The Veteran has a right to 
a hearing, but one has not yet been scheduled.  See 
38 C.F.R. § 20.700 (a),(e) (2009).  A remand is therefore 
necessary to schedule the requested hearing.

The Court has held that a TDIU is an element of all claims 
for an increased rating and higher initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
held that entitlement to a TDIU is raised where a Veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability.  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 
1106, 1109 (2009) (holding that an inferred claim for a TDIU 
is raised as part of an increased rating claim only when the 
Roberson requirements are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  
Marginal employment shall not be considered substantially 
gainful employment.  Id.

The Veteran's VA medical records and testimony during the 
September 2007 hearing indicate that he has reported an 
inability to maintain employment due to his disabilities.  
For example, in an August 1974 written statement (VA Form 
21-4138), he  stated that his right shoulder disability 
interfered with his job as a laborer at General Mills 
because it was causing him to lose time from work and he was 
unable to work overtime.  He had lost a previous job as a 
mechanic due to his shoulder disability.  During the 
September 2007 hearing, the Veteran testified that he was 
unemployed, that his disability had always affected his 
occupation ever since he was discharged from service, and 
that there were multiple times in his life that he could not 
physically perform his occupation because he was weaker on 
the right side.  Also, the September 2009 VA examination 
report reveals that the Veteran's right shoulder disability 
had significant effects on his usual occupation due to 
problems with lifting and carrying.  He was unemployed at 
the time of the September 2009 VA examination and had not 
worked since 1990.

Given the evidence of a medical disability, the claim for 
the highest possible rating, and evidence of 
unemployability, the record raises a claim for a TDIU under 
Roberson and Rice.  

The Court has held that in the case of a claim for a TDIU, 
the duty to assist requires that VA obtain an examination 
that includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While the 
February 2006 and September 2009 VA examination reports 
provided some information in this regard, they did not yield 
an explicit opinion as to whether the Veteran's service 
connected disabilities alone, would be sufficient to 
preclude gainful employment.  

The Veteran does not currently meet the percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  
Notwithstanding the provisions of 38 C.F.R. 
§ 4.16(a), it is VA's policy to grant a TDIU in all cases 
where a service connected disability causes unemployability 
regardless of the percentage evaluations.  38 C.F.R. § 
4.16(b).  The Board is not permitted to grant a TDIU under 
38 C.F.R. § 4.16(b) in the first instance.  Instead, it must 
remand the case so that the claim can be considered by VA's 
Director of Compensation and Pension (C&P).  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board 
hearing before a Veterans Law Judge at 
the RO as to the issue of entitlement to 
a higher initial rating for nonspecific 
inflammation of the legs, shoulders, 
stomach, eyes, and skin.

2.  Schedule the Veteran for a VA 
examination to evaluate the severity of 
his service connected right shoulder 
disability.  All indicated tests and 
studies should be conducted.
  
The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the 
completed examination report or in an 
addendum.

The ranges of right shoulder motion 
should be reported in degrees.  The 
examiner should note the point, if any, 
at which pain occurs.  The examiner 
should also provide an opinion as to 
whether there is additional limitation 
of motion due to weakened movement, 
excess fatigability, incoordination, 
pain, or flare ups.  The examiner should 
express this opinion in terms of the 
degree of additional range-of-motion 
loss due to any weakened movement, 
excess fatigability, incoordination, 
flare-ups, or pain.

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
the Veteran's service connected 
disabilities (numbness of the third, 
fourth, and fifth fingers of the right 
hand; a right shoulder injury; and 
nonspecific inflammation of the legs, 
shoulders, stomach, eyes, and skin) 
would prevent him from obtaining or 
keeping gainful employment for which his 
education and occupational experience 
would otherwise qualify him.  The 
examiner must provide a rationale for 
each opinion.    

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

3.  If it is determined that the 
Veteran's service connected disabilities 
prevent him from obtaining or keeping 
gainful employment and he does not meet 
the percentage requirements of 38 C.F.R. 
§ 4.16(a), the agency of original 
jurisdiction should refer the case to 
VA's Director of C&P for consideration 
of entitlement to a TDIU under the 
provisions of 38 C.F.R. § 4.16(b).
  
4.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

